DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on August 12, 2019. Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2019, February 29, 2020, March 2, 2020, July 11, 2020, August 19, 2020, February 23, 2021, March 2, 2021, March 29, 2021, April 27, 2021, May 5, 2021, May 27, 2021, June 15, 2021, June 23, 2021, July 14, 2021, September 22, 2021, October 21, 2021, November 9, 2021, December 30, 2021, January 24, 2022, February 16, 2022, March 3, 2022, March 22, 2022, April 28, 2022, May 4, 2022, May 24, 2022, and June 1, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
The reference character “171” has been used to designate both “Supervised Learning" in FIG. 3 and 5 and “Input/Output Interface” in FIG. 8.  
The reference character “173” has been used to designate both “Anomaly Detection” in FIG. 4 and “Control Logic” in FIG. 8.
The reference character “175” has been used to designate both “Unsupervised Learning” in FIG. 4 and “Media Units” in FIG. 8.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0045], “vehicle (113)” appears to be a typographical error and should read “vehicle (111)” (based on FIG. 1).
In paragraph [0073], “predictions (179)” appears to be a typographical error and should read “classification (179)” (based on FIG. 5).
In paragraph [0116], “data storage device (111)” appears to be a typographical error and should read “data storage device (101)” (based on FIG. 7).
In paragraph [0137], “data storage device (185)” appears to be a typographical error and should read “data storage device (101)” (based on FIG. 10).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the limitation “battery operations” at line 2 is unclear. It is unclear to the Examiner if this is the same “battery operations” previously recited in claim 3 or different battery operations.
As to claim 17, the limitation “the data” at line 3 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 18, the limitation “operating parameters” at line 3 is unclear. It is unclear to the Examiner if this is the same “operating parameters” previously recited in claim 11 or different operating parameters.
Claim 5 is rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 11, and 19 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 11, and 19 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 11, and 19) recite the limitation of analyzing the operating parameters of the battery as a function of time to generate a result. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the operating parameters of the battery as a function of time and determines a result.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply observing the operating parameters of the battery as a function of time to generate a result in his/her mind or by a human using a pen and paper. The mere nominal recitation of one or more sensors (claims 1 and 19) or at least one processor (claims 1 and 19) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 11, and 19 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of measuring operating parameters of battery of a vehicle, providing the operating parameters of the battery as a function of time to an artificial neural network, generating a suggestion for a maintenance service of the battery based on the result from the artificial neural network analyzing the operating parameters, one or more sensors (claims 1 and 19), and at least one processor (claims 1 and 19). The measuring step is recited at a high level of generality (i.e. as a general means of gathering data of battery of the vehicle) and amount to no more than data gathering, which is a form of extra solution activity. The providing and generating steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The one or more sensors in claims 1 and 19 are claimed generically and operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The at least one processor in claims 1 and 19 merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The at least one processor is recited at a high level of generality and merely automate the analyzing step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 11, and 19 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 11, and 19 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-10 depend from claim 1, claims 12-18 depend from claim 11, and claim 20 depend from claim 19. 
Dependent claims 2-10, 12-18, and 20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 14, presenting the suggestion in an infotainment system of the vehicle is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1, 11, and 19 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-9, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barfield, JR. et al., US 2016/0349330 A1, hereinafter referred to as Barfield.
As to claim 1, Barfield teaches a vehicle, comprising:
an electric motor (see at least FIG. 1);
battery configured to power at least the electric motor (see at least paragraph 26);
one or more sensors configured to measure operating parameters of the battery (see at least Abstract and paragraphs 20-22 and 38 regarding sensors);
an artificial neural network configured to analyze the operating parameters of the battery as a function of time to generate a result (see at least paragraph 17 regarding the intelligence system may implement self-learning techniques based on the feedback to enable the intelligence system to improve the previous techniques used to determine the health of the battery and make performance predictions. See also at least paragraph 29. See also at least paragraphs 42-44. See also at least paragraphs 56-58); and
at least one processor configured to generate a suggestion for a maintenance service of the battery based on the result from the artificial neural network analyzing the operating parameters of the battery (see at least paragraphs 55-64).
As to claim 2, Barfield teaches wherein the result includes an identification of a battery problem determined from the operating parameters measured by the one or more sensors (see at least paragraphs 20-24 regarding the telematics device 210. See also at least FIG. 4 and paragraphs 37-39 regarding telematics device 210 may collect vehicle information from one or more sensors or electronic devices installed in the vehicle. For instance, telematics device 210 may collect diagnostics data (e.g., diagnostic trouble codes (DTCs) indicating problems within the vehicle), engine performance data from an engine controller, automobile information (e.g., a Vehicle Identification Number (VIN), vehicle body type, make, model, etc.), instrument data (e.g., vehicle speed, engine revolutions per minute (RPMs), engine load, etc.), climate information (e.g., temperature, humidity, etc.) in and around vehicle battery 230, and more).
As to claim 6, Barfield teaches a data storage device configured to store model data of the artificial neural network and compute the result based on the model data stored in the data storage device and inputs to the artificial neural network received from the at least one processor (see at least paragraph 64 regarding intelligence system 270 may store the feedback information has historical data, along with the battery health information and the battery performance information previously generated by intelligence system 270).
As to claim 7, Barfield teaches wherein the at least one processor is configured to generate the inputs based on measurements generated by the one or more sensors (see at least paragraph 66 regarding ANN 800 may include a training algorithm that modifies the connection strength between logically connected nodes in order to adapt to a particular set of training data that is input into the machine-learning algorithm. In terms of determining the health of vehicle battery 230, training data may include some or all of the information collected by telematics device 210 and processed by processing system 260 into a data set).
As to claim 8, Barfield teaches wherein the one or more sensors include a current sensor and a voltage sensor (see at least paragraphs 20-24 regarding telematics device 210 may communicate with the devices and sensors of the vehicle, and/or systems and devices that are external to the vehicle, in order to collect a variety of information that may relate to determining the health of vehicle battery 230. As will be discussed in greater detail below, examples of such information may include measurements of the voltage or current of vehicle battery 230. See also at least paragraph 39).
As to claim 9, Barfield teaches wherein the inputs to the artificial neural network for generation of the result further include operation signals of the vehicle (see at least paragraphs 20-24. See also at least paragraph 39 regarding telematics device 210 may collect driving style data (e.g., acceleration data, deceleration data, quantity/frequency of stops, starts, or turns, etc.), emissions information, reliability information (e.g., from DTCs, engine data, etc.), and miles per gallon).
As to claim 11, Barfield teaches a method, comprising:
measuring, by one or more sensors, operating parameters of battery of a vehicle (see at least Abstract and paragraphs 20-22 and 38 regarding sensors);
providing the operating parameters of the battery as a function of time to an artificial neural network (see at least FIG.1 and paragraphs 15-17 regarding the processing server may send the data set to an intelligence server. See also at least paragraphs 56-57);
analyzing, via the artificial neural network, the operating parameters of the battery as a function of time to generate a result (see at least paragraph 17 regarding the intelligence system may implement self-learning techniques based on the feedback to enable the intelligence system to improve the previous techniques used to determine the health of the battery and make performance predictions. See also at least paragraph 29. See also at least paragraphs 42-44. See also at least paragraphs 56-58); and
generating a suggestion for a maintenance service of the battery based on the result from the artificial neural network analyzing the operating parameters (see at least paragraphs 55-64).
As to claim 13, Barfield teaches training, in the vehicle, the artificial neural network to recognize load noises for the battery during a time period in which operations of the battery is pre-determined to be normal (see at least paragraph 58 regarding intelligence system intelligence system 270 may implement machine-learning techniques on the data sets to train models (based on the collected data sets) to output the desired indication of battery health. See also at least paragraphs 66-69).
As to claim 14, Barfield teaches presenting the suggestion in an infotainment system of the vehicle (see at least paragraph 44 regarding process 400 may include providing feedback regarding the vehicle battery health information (block 470). For example, based on the vehicle battery health information received from intelligence system 270, telematics device 210 may monitor vehicle battery 230 (and/or other portions of the vehicle pertaining to the vehicle battery health information) to determine whether the predictions included in the vehicle battery health information are accurate. See also at least paragraph 57 regarding intelligence system 270 may communicate with an external entity (e.g., a server of a manufacturer of vehicle battery 230, a server of a body shop that provided services to the vehicle, a server of a manufacturer of the vehicle, etc.) in order to, for example, enhance the data set received from processing server 260 and more accurately identify an analogous data set).
As to claim 15, Barfield teaches in response to a classification that operations of the battery are abnormal, transmitting the operating parameters to a maintenance service facility (see at least paragraph 57 regarding intelligence system 270 may determine the remaining battery life of vehicle battery 230 based on the data set received from processing system 260. In some implementations, intelligence system 270 may determine the health of vehicle battery 230 by comparing the information contained in the data set with historical information corresponding to other vehicle batteries (e.g., previous vehicle batteries installed in the vehicle and/or vehicle batteries installed in other vehicles). For instance, intelligence system 270 may identify an analogous data set (e.g., battery type, vehicle type, voltage measurements, ohmic measurements, failure date, etc.) corresponding to the vehicle battery of another vehicle and determine the remaining life of vehicle battery 230 based on the analogous data set. intelligence system 270 may communicate with an external entity (e.g., a server of a manufacturer of vehicle battery 230, a server of a body shop that provided services to the vehicle, a server of a manufacturer of the vehicle, etc.) in order to, for example, enhance the data set received from processing server 260 and more accurately identify an analogous data set).
As to claim 17, Barfield teaches in response to a classification that operations of the battery are abnormal, storing the data representing the operating parameters in non-volatile memory of a data storage device configured on the vehicle (see at least paragraph 64 regarding intelligence system 270 may store the feedback information has historical data, along with the battery health information and the battery performance information previously generated by intelligence system 270. See also at least paragraph 72 regarding memory 930 may include any type of dynamic storage device that may store information and instructions for execution by processor 920, and/or any type of non-volatile storage device that may store information for use by processor 920); and
providing a maintenance service facility with the data representing the operating parameters during the maintenance service (see at least paragraph 57 regarding intelligence system 270 may communicate with an external entity (e.g., a server of a manufacturer of vehicle battery 230, a server of a body shop that provided services to the vehicle, a server of a manufacturer of the vehicle, etc.) in order to, for example, enhance the data set received from processing server 260 and more accurately identify an analogous data set).
As to claim 18, Barfield teaches training the artificial neural network to predict, based on the data representing operating parameters, a battery problem diagnosed in the maintenance service (see at least paragraph 27. See also at least paragraphs 58-64 regarding intelligence system intelligence system 270 may implement machine-learning techniques on the data sets to train models (based on the collected data sets) to output the desired indication of battery health).
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 8 and is rejected under the same rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield, JR. et al., US 2016/0349330 A1, hereinafter referred to as Barfield, in view of Ghantous et al., US 2019/0120910 A1, hereinafter referred to as Ghantous, respectively.
As to claim 3, Barfield does not explicitly teach wherein the result includes a classification of whether battery operations are normal.
However, such matter is taught by Ghantous (see at least paragraphs 100-108 regarding one or more experts analyze battery data and make determinations of what are safe and unsafe regions of battery charging process parameter space. Other methods include various computational modelling and machine learning techniques that can identify patterns in the input variables and associated conditions of batteries (e.g., normal or expected behavior, unexpected degradation, potentially dangerous to operate, and imminent failure or imminent safety issue). The model results or outputs may be treated or used in various ways. In one approach, model results/outputs broadly classify a battery as behaving (a) as expected for a normal battery of similar age, (b) in a way suggesting a premature failure risk, or (c) in a way that poses a safety risk).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Ghantous which teaches wherein the result includes a classification of whether battery operations are normal with the system of Barfield as both systems are directed to a system and method for determining the health of a battery, and one of ordinary skill in the art would have recognized the established utility of having wherein the result includes a classification of whether battery operations are normal and would have predictably applied it to improve the system of Barfield.
As to claim 4, Barfield does not explicitly teach wherein the artificial neural network is trained to recognize patterns of loads of the battery during a time period in which battery operations of the vehicle is considered to be normal.
However, such matter is taught by Ghantous (see at least paragraphs 100-108 regarding one or more experts analyze battery data and make determinations of what are safe and unsafe regions of battery charging process parameter space. Other methods include various computational modelling and machine learning techniques that can identify patterns in the input variables and associated conditions of batteries (e.g., normal or expected behavior, unexpected degradation, potentially dangerous to operate, and imminent failure or imminent safety issue). The model results or outputs may be treated or used in various ways. In one approach, model results/outputs broadly classify a battery as behaving (a) as expected for a normal battery of similar age, (b) in a way suggesting a premature failure risk, or (c) in a way that poses a safety risk).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Ghantous which teaches wherein the artificial neural network is trained to recognize patterns of loads of the battery during a time period in which battery operations of the vehicle is considered to be normal with the system of Barfield as both systems are directed to a system and method for determining the health of a battery, and one of ordinary skill in the art would have recognized the established utility of recognizing patterns of loads of the battery during a time period in which battery operations of the vehicle is considered to be normal and would have predictably applied it to improve the system of Barfield.
As to claim 5, Barfield teaches wherein the artificial neural network is a spiking neural network (see at least paragraph 29 regarding examples of such self-learning techniques may include Artificial Neural Network (ANN), Gaussian Processes Models, Support Vector Machines, Naïve Bayes Classifiers, K-Nearest Neighbor algorithms, Kernel methods, K-Means Clustering, Autoencoders (or Sparse Coding), and more, Barfield).
As to claim 12, Barfield teaches wherein the result includes an identification of a battery problem determined from a current voltage curve of the battery identified in the operating parameters (see at least paragraphs 20-24 regarding the telematics device 210. See also at least FIG. 4 and paragraphs 37-39 regarding telematics device 210 may collect vehicle information from one or more sensors or electronic devices installed in the vehicle. For instance, telematics device 210 may collect diagnostics data (e.g., diagnostic trouble codes (DTCs) indicating problems within the vehicle), engine performance data from an engine controller, automobile information (e.g., a Vehicle Identification Number (VIN), vehicle body type, make, model, etc.), instrument data (e.g., vehicle speed, engine revolutions per minute (RPMs), engine load, etc.), climate information (e.g., temperature, humidity, etc.) in and around vehicle battery 230, and more). 
Barfield does not explicitly teach wherein the result includes an identification of a classification of whether operations of the battery are normal.
However, such matter is taught by Ghantous (see at least paragraphs 100-108 regarding one or more experts analyze battery data and make determinations of what are safe and unsafe regions of battery charging process parameter space. Other methods include various computational modelling and machine learning techniques that can identify patterns in the input variables and associated conditions of batteries (e.g., normal or expected behavior, unexpected degradation, potentially dangerous to operate, and imminent failure or imminent safety issue). The model results or outputs may be treated or used in various ways. In one approach, model results/outputs broadly classify a battery as behaving (a) as expected for a normal battery of similar age, (b) in a way suggesting a premature failure risk, or (c) in a way that poses a safety risk).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Ghantous which teaches wherein the result includes an identification of a classification of whether operations of the battery are normal with the system of Barfield as both systems are directed to a system and method for determining the health of a battery, and one of ordinary skill in the art would have recognized the established utility of having wherein the result includes an identification of a classification of whether operations of the battery are normal and would have predictably applied it to improve the system of Barfield.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield, JR. et al., US 2016/0349330 A1, hereinafter referred to as Barfield, in view of Lee et al., US 2020/0074297 A1, hereinafter referred to as Lee, respectively.
As to claim 10, Barfield does not explicitly teach wherein the data storage device is configured to store data representing current-voltage curve during discharge or recharge of the battery when the result indicates abnormal battery operations.
However, such matter is taught by Lee (see at least paragraphs 46-52 regarding the device 10 including the battery may include a storage unit (not shown) for storing a plurality of control rules. In addition, the controller 40 may control charging or discharging of the battery according to the control rule corresponding to the acquired characteristic value among the plurality of control rules. See also at least paragraphs 159-166).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Lee which teaches wherein the data storage device is configured to store data representing current-voltage curve during discharge or recharge of the battery when the result indicates abnormal battery operations with the system of Barfield as both systems are directed to a system and method for determining the health of a battery, and one of ordinary skill in the art would have recognized the established utility of storing data representing current-voltage curve during discharge or recharge of the battery when the result indicates abnormal battery operations and would have predictably applied it to improve the system of Barfield.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield, JR. et al., US 2016/0349330 A1, hereinafter referred to as Barfield, in view of Lee et al., US 2012/0296512 A1, hereinafter referred to as Lee2, respectively.
As to claim 16, Barfield does not explicitly teach communicating with the maintenance service facility to schedule a trip for the maintenance service, in response to the suggestion.
However, such matter is taught by Lee2 (see at least paragraphs 40-42 regarding the suggestive service system 136, which is operably coupled to the intelligent analysis system 138, is configured to suggest vehicular service and maintenance schedules based on user driving behavior. In accordance with one embodiment, the suggestive service system 136 may provide a schedule for charging the battery 52 or provide information with respect to the locations of charging stations during extended travel destinations. The suggestive services system 136 includes a user information share and evaluation storage module 190 that is configured to store data received from networked EVs and various users of EVs).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Lee2 which teaches communicating with the maintenance service facility to schedule a trip for the maintenance service, in response to the suggestion with the system of Barfield as both systems are directed to a system and method for determining the health of a battery, and one of ordinary skill in the art would have recognized the established utility of communicating with the maintenance service facility to schedule a trip for the maintenance service, in response to the suggestion and would have predictably applied it to improve the system of Barfield.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HOLME (US 2020/0164763 A1) regarding a system and method for predicting the state of a battery based on the vehicle's usage and related factors unique to the vehicle, in addition to a sensed voltage, current and temperature of a battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666